Citation Nr: 0115986	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  97-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for liver 
disease as due to exposure to herbicides in service.  

2.  Entitlement to service connection for hernias below the 
stomach and around the small intestine, in the naval area, 
and in the groin area.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a dislocated left hip with intra-
articular loose body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to May 1979, 
with additional previous service of 14 years and about four 
months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran's appeal originally included 
a claim for service connection for mixed organic brain 
syndrome.  The RO granted that claim in an August 2000 rating 
decision.  Therefore, the issue is not currently before the 
Board.  

The issues of service connection for multiple hernias and an 
increased rating for the service-connected left hip 
disability are addressed in the REMAND portion of the 
decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In an August 1988 rating decision, the RO denied service 
connection for liver disease as due to exposure to Agent 
Orange in service.  The veteran did not initiate an appeal 
upon notice of the decision from the RO.  

3.  The evidence received since the August 1988 rating 
decision either does not bear directly and substantially on 
the matter at issue, is duplicate of evidence previously 
considered, or is not so significant as to require 
consideration with all the evidence of record.    


CONCLUSIONS OF LAW

1.  The August 1988 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).   

2.  No new and material evidence has been received to reopen 
the veteran's claim for service connection for liver disease 
as due to exposure to herbicides in service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
May 1996 rating decision, October 1996 statement of the case, 
and supplemental statements of the case dated in February 
1997 and August 2000, the RO provided notice to the veteran 
and his representative as to the evidence and other 
requirements necessary to substantiate his claims.  In 
addition, the veteran has been afforded the opportunity to 
provide written and oral argument and evidence in support of 
his claim.  As discussed in more detail below, the RO took 
steps required to obtain evidence from a private medical 
facility.  The veteran has not identified other evidence that 
should be secured.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran submitted his original claim for service 
connection for a liver disorder due to Agent Orange exposure 
in January 1985.  In an August 1988 rating decision, the RO 
denied the claim.  Although the RO notified the veteran of 
its decision, he did not initiate an appeal.  Therefore, the 
RO's decision of August 1988 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The evidence of record at the time of the August 1988 rating 
decision consisted of the veteran's service medical records, 
his DD 214, the reports of the July 1979 and March 1988 VA 
examinations, records from Brooke Army Medical Center dated 
in 1986 and 1987, and several written statements from the 
veteran dated in 1985 and 1986.  The RO denied service 
connection for a liver disorder because there was no 
diagnosis of a liver disease on examination.  

Evidence received since the August 1988 rating decision 
consists of copies of the veteran's April 1979 separation 
examination, records from Brooke Army Medical Center dated in 
1987, records from Randolph Air Force Base dated in August 
1995 and February 1999, records from St. Joseph Hospital 
dated in 1984, a photograph of the veteran's head, reports of 
VA examinations in November 1999, December 1999, February 
2000, and March 2000, a statement from the veteran's daughter 
dated in January 1997, and written statements from the 
veteran dated in January 1997, February 1999, and November 
1999.    

Initially, the Board finds that the majority of the evidence 
received since the August 1988 rating decision does not bear 
directly and substantially on the specific issue for 
consideration.  That is, the records from Randolph Air Force 
Base and Brooke Army Medical Center, the VA examination 
reports, the photograph of the veteran's head, and the 
January 1997 statements from the veteran and his daughter do 
not contain information relevant to the claim for service 
connection for a liver disorder.  The copies of the April 
1979 separation examination are duplicates of evidence 
already considered.  Therefore, none of this evidence is new 
and material.   

In his February 1999 statement, the veteran related that his 
liver condition was diagnosed at Saint Joseph Hospital in 
Houston, Texas.  With the statement, he submitted records 
from St. Joseph Hospital dated in 1984.  Notes dated in May 
1984 indicated findings of abnormal value for liver function 
tests with the recommendation to re-test in six months.  
Other notes reflected dates of outpatient treatment in May 
and June 1984, with treatment including a liver scan, 
abdominal ultrasound, and a computed tomography scan.     

The veteran's statement received in November 1999 was his 
response to the RO's request for him to complete a release to 
obtain medical records from St. Joseph Hospital.  He stated 
that his "treatments (physical) examination at St. Joseph 
Hospital Houston Texas was in 1984; it consisted of 7 
visits."  The release was not completed for St. Joseph 
Hospital, but for physicians at Randolph Air Force Base for 
treatment of the flu and allergies.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  The veteran's 
statements refer to a diagnosis and treatment at St. Joseph 
Hospital.  The records from St. Joseph Hospital shows one 
finding of abnormal liver function test values in 1984 with 
subsequent additional tests.  It does not show that the 
veteran currently has, or ever had, a liver disease.  

To the extent that the veteran's statements and medical 
records suggest that additional pertinent evidence from St. 
Joseph Hospital may exist, the Board notes that the 
parameters of VA's duty to assist a veteran in attempting to 
reopen a previously denied claim are not clear.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(f) (nothing in 38 U.S.C. § 5103A shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured)).  In 
any event, the Board emphasizes that the RO attempted to 
secure additional evidence from St. Joseph Hospital, but that 
the veteran failed to comply in its request to complete a 
release of medical information.  Even the VCAA requires VA to 
secure only those private records that the veteran adequately 
identifies and authorizes VA to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  The duty to assist the veteran is not a one-way 
street.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has 
duty to assist the veteran, not a duty to prove his claim 
while the veteran remains passive); accord Wood v. Derwinski, 
1 Vet. App. 190 (1991).  

Therefore, when considering the veteran's February 1999 and 
November 1999 statements in conjunction with the records from 
St. Joseph Hospital, the Board cannot conclude that such 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim. Id.   In 
summary, considering all the evidence received since the 
August 1988 rating decision, the Board finds no new and 
material evidence to reopen the claim for service connection 
for a liver disorder as due to exposure to herbicides in 
service.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the claim is not reopened.  


ORDER

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for liver disease 
as due to exposure to herbicides in service, the appeal is 
denied.  


REMAND

1.  Service Connection for Hernias

As discussed briefly above, here has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA redefines VA's obligations with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA specifies that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(d)).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record 
(1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard, supra; VAOPGCPREC 16-92.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken.

In this case, the veteran seeks service connection for 
hernias below the stomach and around the small intestine, in 
the naval area, and in the groin area.  In statements dated 
in January 1997 and February 1999, he alleges that the 
herniae resulted from years of carrying heavy rucksacks or 
parachuting with heavy loads during service.  

Review of claims folder reveals no medical evidence of any 
hernia until August 1995, when the veteran presented at the 
clinic at Randolph Air Force Base with a suspected right 
inguinal hernia in August 1995.  Examination revealed an 
umbilical hernia, a right inguinal hernia, and hernia in the 
right abdominal wall.  In a January 1997 statement, the 
veteran's daughter, a physician, stated that her father 
"recalls carrying rucksacks as heavy as 60 or more pounds 
during many of his training drills.  As a result, he 
developed abdominal hernias which, after retirement, have 
become symptomatic."  

The Board finds that it is impossible to discern from the 
January 1997 statement on what evidence the veteran's 
daughter based her opinion.  The Board also notes that the 
veteran has not undergone a VA examination with respect to 
the referenced hernias.  Therefore, the Board finds that a 
remand is required under the VCAA for a complete VA 
examination and an opinion as to etiology considering the 
complete evidence of record.  

2.  Increased Rating for Residuals of a Dislocated Left Hip

The veteran seeks a disability rating greater than 10 percent 
for his service-connected left hip disability.  The 
disability is currently evaluated under Diagnostic Code 
(Code) 5010, arthritis due to trauma, and Code 5252, 
limitation of thigh flexion.  38 C.F.R. § 4.71a.  Code 5010 
provides for evaluation of a disability as degenerative 
arthritis, Code 5003, based on limitation of motion of the 
affected part.    

When an evaluation of a disability is based on limitation of 
motion, rating personnel must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In addition, with any form of arthritis, painful motion is an 
important factor of disability.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

Review of the VA examinations in this case reveals that the 
examiner focused almost solely on findings of limitation of 
motion and the loose intra-articular body.  There is no 
discussion as to whether there was pain on movement, 
swelling, weakness, deformity or atrophy, excess 
fatigability, incoordination, joint instability or 
malalignment, tenderness to palpation, muscle spasm, or 
crepitation.  Findings concerning these manifestations may 
significantly impact the diagnostic code under which the 
disability is evaluated, as well as the ultimate disability 
rating assigned.  

If an examination report does not contain sufficient detail, 
it must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, a remand is in order for a new 
orthopedic examination that adequately addresses functional 
loss and disability associated with arthritis.   
     
Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination with an appropriate 
specialist for evaluation of the right 
abdominal wall, umbilical, and right 
inguinal hernias.  All indicated tests 
and studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is 
specifically asked to review the 
veteran's service medical records and the 
January 1997 statement from the veteran's 
daughter.  

After the examination and record review, 
the examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the hernias in question were 
incurred during the veteran's period of 
active duty.  If the examiner is unable 
to offer the requested opinion, the 
report should so state.  Any opinion 
provided should include a rationale.  

2.  The veteran should also be afforded a 
VA orthopedic examination for the 
evaluation of his service-connected left 
hip disability.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

The examiner is asked to identify and 
describe any current left hip 
symptomatology, including any functional 
loss associated with the left hip due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also state 
whether there is joint instability or 
malalignment, and describe any objective 
indications of pain on pressure or 
manipulation, muscle spasm, and 
crepitation.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

4.  The RO must review the claims file 
and ensure that all other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

5.  The RO should then readjudicate the 
claim for service connection for herniae 
below the stomach and around the small 
intestine, in the naval area, and in the 
groin area, as well as the claim for an 
increased rating for residuals of a 
dislocated left hip with intra-articular 
loose body.  If the disposition of either 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



